Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US PG Pub 2012/0133228).
	As to independent claim 1, Chen teaches a rotating electric machine comprising: a rotatable tubular rotor (12); an inner first stator (140); and an outer second stator  (102) which that is spaced apart from and concentric with respect to the inner first stator (140) , wherein the rotatable tubular rotor (12) is arranged concentrically with respect to the inner first stator (140) and the outer second stator (102) and between the inner first stator (140) and the outer second stator (102) in such a way that; a first air gap (see annotated figure 3) is formed between the inner first stator (140) and the rotatable tubular rotor (12): and a second air gap (see annotated figure 3) is formed between the outer second stator (102) and the rotatable tubular rotor (12), wherein the inner first stator (140) has first magnets poles (see annotated figure 3) of which are oriented in a first circumferential direction, and non- magnetic material (air, see annotated figure 3) in alternation in a second circumferential direction, in that wherein the outer second stator (102) has second magnets (see annotated figure 3) that are spaced apart from one another in a third circumferential direction, and the poles of which are the second magnets (see annotated figure 3) being oriented in a fourth circumferential direction, and, wherein coils (see annotated figure 3) are arranged below the poles of adjacent second magnets of the second magnets (see annotated figure 3), respectively, a coil axis of which is coils (see annotated figure 3) being oriented in a direction of the rotatable tubular rotor (12) as shown in figure 3.

    PNG
    media_image1.png
    479
    468
    media_image1.png
    Greyscale

As to claim 2/1, Chen teaches wherein the inner first stator (140) and the outer second stator (102) mechanically form a unit as shown in figure 3.  
As to claim 4/1, Chen teaches wherein the first magnets (see annotated figure 3) are formed from Halbach arrays.  
As to claim 5/1, Chen teaches wherein the second magnets (see annotated figure 3) are formed from Halbach arrays.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub 2012/0133228) as applied in claim 1 above, and further in view of Afanas’ev (RU2356155).
As to claim 3/1, Chen teaches the claimed limitation as discussed above except wherein the rotatable tubular rotor has a ferromagnetic material and a non-magnetic material in alternation in a fifth circumferential direction.  
However Afanas’ev teaches the rotatable tubular rotor (6) has a ferromagnetic material and a non-magnetic material in alternation in a circumferential direction as shown in figure 1, for the advantageous benefit of improving overall dimensions and dynamic characteristics is obtained.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen by using the rotatable tubular rotor has a ferromagnetic material and a non-magnetic material in alternation in a fifth circumferential direction, as taught by Afanas’ev, to improve overall dimensions and dynamic characteristics is obtained.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub 2012/0133228) as applied in claim 1 above, and further in view of Chen (CN104300755) hereinafter Chen’755
As to claim 6/1, Chen teaches the claimed limitation as discussed above except wherein the coils excitable in a phase-offset manner by means of an alternating current such that the rotatable tubular rotor is set in rotational motion. 
However Chen’755 teaches the coils (6, 9) excitable in a phase-offset manner by means of an alternating current such that the rotatable tubular rotor (5) is set in rotational motion as shown in figure 1, for the advantageous benefit of improving the motor torque ratio.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen by using the coils excitable in a phase-offset manner by means of an alternating current such that the rotatable tubular rotor is set in rotational motion, as taught by Chen’755, to improve the motor torque ratio.
As to claim 7/1, Chen teaches the claimed limitation as discussed above except wherein the rotatable tubular rotor is mechanically settable in rotational motion such that an alternating current is induced in the coils.
Chen’755 teaches wherein the rotatable tubular rotor (5) is mechanically settable in rotational motion such that an alternating current is induced in the coils (6,9) as shown in figure 1, for the advantageous benefit of improving the motor torque ratio.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen by using the coils excitable in a phase-offset manner by means of an alternating current such that the rotatable tubular rotor is set in rotational motion, as taught by Chen’755, to improve the motor torque ratio.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub 2012/0133228) and Afanas’ev (RU2356155) as applied in claim 3 above, and further in view of Qu (CN106787609).
As to claim 8/3, Chen in view of Afanas’ev teaches the claimed limitation as discussed above except wherein the ferromagnetic material is iron or an iron alloy.  
Qu teaches ferromagnetic material is iron as shown in figure 3, for the advantageous benefit of providing high torque density.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen by using the ferromagnetic material is iron or an iron alloy, as taught by Qu, to provide high torque density.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub 2012/0133228) as applied in claim 1 above, and further in view of Lin (CN104201848) and Bondarenko (SU1141528).
As to claim 9/1, Chen teaches the claimed limitation as discussed above except wherein the rotating electric machine is designed configured as a Vernier machine, and wherein the inner first stator, the outer second stator, and the rotatable tubular rotor are segmented in a filigree manner with a number of poles.  
However Lin teaches rotating electric machine is designed configured as a Vernier machine as shown in figure 2, for the advantageous benefit of improving the power factor of the motor.
Bondarenko teaches the inner first stator, the outer second stator, and the rotatable tubular rotor are segmented in a filigree manner with a number of poles as shown in figure 1, for the advantageous benefit of increasing electromagnetic torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen by using the rotating electric machine is designed configured as a Vernier machine, and wherein the inner first stator, the outer second stator, and the rotatable tubular rotor are segmented in a filigree manner with a number of poles, as taught by Bondarenko and Lin, to the power factor of the motor and increase electromagnetic torque.
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub 2012/0133228) in view of Hamann (EP2413482) and Afanas’ev (RU2356155).
As to independent claim 10, Hamann teaches a rotating electric machine, comprising: a rotatable tubular rotor (12); an inner first stator (140); and an outer second stator (102) that is spaced apart from and concentric with respect to the inner first stator (140), wherein the rotatable tubular rotor (12) is arranged concentrically with respect to the inner first stator (140) and the outer second stator (102), and between the inner first stator (140) and the outer second stator (102) such that: a first air gap is formed between the inner first stator (140) and the rotatable 5Attorney Docket No.: 10348-20012A tubular rotor (12); and a second air gap is formed between the outer second stator (102) and the rotatable tubular rotor (12), wherein the inner first stator (140) has first magnets (see annotated figure 3), poles of which are oriented in a first circumferential direction, wherein the outer second stator (102) has second magnets (see annotated figure 3) that are spaced apart from one another in a third circumferential direction, poles of the second magnets (see annotated figure 3) being oriented in a fourth circumferential direction, wherein coils (see annotated figure 3) are arranged below the poles of adjacent second magnets (see annotated figure 3) of the second magnets, respectively, a coil axis of coils (see annotated figure 3) being oriented in a direction of the rotatable tubular rotor (12) as shown in figure 3.
However Chen teaches the claimed limitation as discussed above except an aircraft and  the rotating electric machine is an electric motor which drives configured to drive a propulsion unit and non-magnetic material in alternation in a second circumferential direction.
Hanmann teaches aircraft and  the rotating electric machine is an electric motor (5) which drives configured to drive a propulsion unit (3) as shown in figure 1, for the advantageous benefit of improving the performance of the aircraft.
Afanas’ev teaches non-magnetic material in alternation in a second circumferential direction as shown in figure 1, for the advantageous benefit of improving overall dimensions and dynamic characteristics is obtained.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen by using aircraft and  the rotating electric machine is an electric motor which drives configured to drive a propulsion unit and non-magnetic material in alternation in a second circumferential direction, as taught by Hanmann and Afanas’ev, to improve the performance of the aircraft and overall dimensions and dynamic characteristics is obtained.
As to claim 11/10, Chen teaches wherein the inner first stator (140) and the outer second stator (102) mechanically form a unit as shown in figure 3.  
As to claim 12/10, Chen in view of Hamann and Afanas’ev teaches the claimed limitation as discussed above except wherein the rotatable tubular rotor has a ferromagnetic material and a non-magnetic material in alternation in a fifth circumferential direction.  
However Afanas’ev teaches the rotatable tubular rotor (6) has a ferromagnetic material and a non-magnetic material in alternation in a circumferential direction as shown in figure 1, for the advantageous benefit of improving overall dimensions and dynamic characteristics is obtained.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen in view of Hamann and Afanas’ev by using the rotatable tubular rotor has a ferromagnetic material and a non-magnetic material in alternation in a fifth circumferential direction, as taught by Afanas’ev, to improve overall dimensions and dynamic characteristics is obtained.
As to claim 13/10, Chan teaches wherein the first magnets (see annotated figure 3) are formed from Halbach arrays as shown in figure 3.  
As to claim 14/10, Chen teaches wherein the second magnets (see annotated figure 3) are formed from Halbach arrays as shown in figure 3.  
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub 2012/0133228), Hamann (EP2413482) and Afanas’ev (RU2356155) as applied in claim 10 above, and further in view of Chen (CN104300755) hereinafter Chen’755
As to claim 15/10, Chen in view of Hamann and Afanas’ev teaches the claimed limitation as discussed above except wherein the coils excitable in a phase-offset manner by means of an alternating current such that the rotatable tubular rotor is set in rotational motion. 
However Chen’755 teaches the coils (6, 9) excitable in a phase-offset manner by means of an alternating current such that the rotatable tubular rotor (5) is set in rotational motion as shown in figure 1, for the advantageous benefit of improving the motor torque ratio.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen in view of Hamann and Afanas’ev by using the coils excitable in a phase-offset manner by means of an alternating current such that the rotatable tubular rotor is set in rotational motion, as taught by Chen’755, to improve the motor torque ratio.
As to claim 16/10, Chen in view of Hamann and Afanas’ev teaches the claimed limitation as discussed above except wherein the rotatable tubular rotor is mechanically settable in rotational motion such that an alternating current is induced in the coils.
Chen’755 teaches wherein the rotatable tubular rotor (5) is mechanically settable in rotational motion such that an alternating current is induced in the coils (6,9) as shown in figure 1, for the advantageous benefit of improving the motor torque ratio.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen in view of Hamann and Afanas’ev by using the coils excitable in a phase-offset manner by means of an alternating current such that the rotatable tubular rotor is set in rotational motion, as taught by Chen’755, to improve the motor torque ratio.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub 2012/0133228), Hamann (EP2413482) and Afanas’ev (RU2356155) as applied in claim 12 above, and further in view of Qu (CN106787609).
As to claim 17/12, Chen in view of Hamann and Afanas’ev teaches the claimed limitation as discussed above except wherein the ferromagnetic material is iron or an iron alloy.  
Qu teaches ferromagnetic material is iron as shown in figure 3, for the advantageous benefit of providing high torque density.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen in view of Hamann and Afanas’ev by using the ferromagnetic material is iron or an iron alloy, as taught by Qu, to provide high torque density.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub 2012/0133228), Hamann (EP2413482) and Afanas’ev (RU2356155) as applied in claim 1 above, and further in view of Lin (CN104201848) and Bondarenko (SU1141528).
As to claim 18/10, Chen in view of Hamann and Afanas’ev teaches the claimed limitation as discussed above except wherein the rotating electric machine is designed configured as a Vernier machine, and wherein the inner first stator, the outer second stator, and the rotatable tubular rotor are segmented in a filigree manner with a number of poles.  
However Lin teaches rotating electric machine is designed configured as a Vernier machine as shown in figure 2, for the advantageous benefit of improving the power factor of the motor.
Bondarenko teaches the inner first stator, the outer second stator, and the rotatable tubular rotor are segmented in a filigree manner with a number of poles as shown in figure 1, for the advantageous benefit of increasing electromagnetic torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chen in view of Hamann and Afanas’ev by using the rotating electric machine is designed configured as a Vernier machine, and wherein the inner first stator, the outer second stator, and the rotatable tubular rotor are segmented in a filigree manner with a number of poles, as taught by Bondarenko and Lin, to the power factor of the motor and increase electromagnetic torque.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        May 13, 2022